Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CALCULATION OF REGISTRATION FEE Title of Each Class of Maximum Aggregate Amount of Securities Offered Offering Price Registration Fee Senior Notes PROSPECTUS Pricing Supplement Number: 4882 Dated March 29, 2006 Filed Pursuant to Rule 424(b)(3) PROSPECTUS SUPPLEMENT Dated December 9, 2008 Dated March 29, 2006 Registration Statement: No. 333-132807 GENERAL ELECTRIC CAPITAL CORPORATION GLOBAL MEDIUM-TERM NOTES, SERIES G (Senior Floating Rate Notes pursuant to the FDICs Temporary Liquidity Guarantee Program) This debt is guaranteed under the Federal Deposit Insurance Corporations Temporary Liquidity Guarantee Program and is backed by the full faith and credit of the United States. The details of the FDIC guarantee are provided in the FDICs regulations, 12 CFR Part 370, and at the FDICs website, www.fdic.gov/tlgp. The expiration date of the FDICs guarantee is the earlier of the maturity date of the debt or June 30, 2012. Issuer: General Electric Capital Corporation (GE Capital) Guarantor: Federal Deposit Insurance Corporation (FDIC) Ratings: Aaa/AAA Trade Date: December 9, 2008 Settlement Date (Original Issue December 12, 2008 Date): Maturity Date: December 9, 2010 Principal Amount: US $300,000,000 Price to Public (Issue Price): 100.009% Agents Commission: 0.060% All-in Price: 99.949% Accrued Interest: US $70,390.75 Net Proceeds to Issuer: US $299,917,390.75 Ranking: Senior Interest Rate Basis (Benchmark): LIBOR, as determined by LIBOR Reuters Page 2 Filed Pursuant to Rule 424(b)(3) Dated December 9, 2008 Registration Statement No. 333-132807 Index Currency: U.S. Dollars Spread (Plus or Minus): Plus 0.63% Index Maturity: Three Months Interest Payment Period: Quarterly Interest Payment Dates: Quarterly on the 9 th day of each December, March, June and September, commencing March 9, 2009 and ending on the Maturity Date Initial Interest Rate: To be determined two London Business Days prior to the Original Issue Date Interest Reset Periods and Dates: Quarterly on each Interest Payment Date Interest Determination Date: Quarterly, two London Business Days prior to each Interest Reset Date Day Count Convention: Actual/360, Modified Following Business Day Convention: New York Denominations: Minimum of $2,000 with increments of $1,000 thereafter CUSIP: 36967HAB3 ISIN: US36967HAB33 Common Code: Method of Settlement: Depository Trust Company (DTC), and its direct participants, including Euroclear and Clearstream, Luxembourg Trustee: The Bank of New York Mellon Risk Factors Investing in the Notes involves risks. See "Risk Factors" in Item 1A of our Quarterly Report on Form 10-Q and our Annual Report on Form 10-K both filed with the Securities and Exchange Commission. Page 3 Filed Pursuant to Rule 424(b)(3) Dated December 9, 2008 Registration Statement No. 333-132807 Investors should be aware that the FDIC Guarantee is made pursuant to the FDICs regulations, 12 C.F.R. Part 370, as specified at the FDICs website, www.fdic.gov/tlgp . Such regulations may be subject to further interpretive decisions and rulemaking by the FDIC that could adversely affect how the FDIC Guarantee (as defined below) would apply to the Notes and the FDIC Guarantee is subject to additional risks as described under FDIC Guarantee under the Temporary Liquidity Guarantee Program  Risks Relating to the FDIC Guarantee. FDIC Guarantee under the Temporary Liquidity Guarantee Program General The Notes are senior unsecured debt obligations of GE Capital and are guaranteed by the FDIC under the FDICs Temporary Liquidity Guarantee Program, or the TLG Program until their maturity. On November 12, 2008, the FDIC approved GE Capitals application for designation as an eligible entity for purposes of the TLG Program. Under the FDIC guarantee (the FDIC Guarantee), the FDICs obligation to pay holders of the Notes arises upon the uncured failure of GE Capital to make a timely payment of any principal or interest under the Notes following the trustees notification to the FDIC of the uncured payment failure and satisfaction of the demand requirements, as described below under Claims Under the TLG Program. The FDIC shall satisfy its guarantee obligations by making scheduled payments of principal and interest pursuant to the terms of the Notes through maturity.
